Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a sewing method or a duvet comprising stacking and sewing a piece of base cloth for providing an outer duvet surface, a plurality of pieces of retractable cloth, and a plurality of pieces of connection cloth together in sequence to form a duvet unit, each piece of connection cloth being shaped as a strip and the connection cloth for connecting the duvet unit to a further duvet unit; then aligning two duvet units by mutually pairing the pieces of connection cloth of each duvet unit together, and sewing the connection cloth on the two duvet units together in a one-to-one correspondence to form a groove at a joint of the connection cloths, wherein, during the sewing of the connection cloths of the two duvet units, part of the two pieces of base cloth on the two duvet units is not sewn together to form a down filing passage: and finally sewing perimeters of two pieces of the base cloth of each duvet unit together in a one-to-one correspondence to form a closed down space; wherein a plurality of independent down filing spaces are formed by connecting the two pieces of connection cloth on two pieces of the base cloth together to separate the down space and the down filing passages arranged between adjacent down filling spaces: the down filling spaces being surrounded by two connecting cloths connected and the base cloth, and in that each piece of retractable cloth has the ability to automatically retract to close or substantially close a sewing pinhole.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673